DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S16” in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akavia (WO 2015/198318 A1).

As per Claim 1, Akavia discloses a robot (30) (Figs. 1A-1B; 10:5-11:23), comprising:
a non-transitory computer readable medium (24) configured to store instructions thereon (Figs. 1B; 10:21-35);

a processor (22) connected to the non-transitory computer readable medium (24) and the first transceiver (26) (Fig. 1B; 10:21-11:12), wherein the processor is configured to execute the instructions for:
determining whether a positional relation (as per “signal strength” on 13:14-27) of a predetermined portion (26) of the robot (30) with a predetermined portion (26) of the host robot (40) satisfies a predetermined condition (as per “signal strength threshold” on 13:14-27) (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29);
obtaining an authorization (“active connection” on 13:28) from the host robot (40) and a right to access (“active choice” on 13:33) to the resource (28 as per toy 40) through the first transceiver (26) when the positional relation (as per “signal strength” on 13:14-27) is determined to satisfy the predetermined condition (as per “signal strength threshold” on 13:14-27) (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29); and
instructing the first transceiver (26) to request the information (e.g., “toy ID details” on 14:18) from the resource (28 as per toy 40) in response to a determination that the robot (30) has access to the resource (28 as per toy 40) (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29).

As per Claim 2, Akavia further discloses wherein the processor (22) is configured to execute the instructions for determining whether the robot (30) has access to the resource (28 as per toy 40) in response to detecting contact with a user (as per elements 23 “to manually activate the communication module” on 10:30-35) while the positional relation (as per “signal strength” on 13:14-27) satisfies the predetermined condition (as per “signal strength threshold” on 13:14-27) (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29).


As per Claim 5, Akavia further discloses wherein the processor (22) is configured to execute the instructions for:
requesting the first transceiver (26) to retrieve behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) from the resource (28), wherein the behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) is based on behavioral characteristics of the host robot (40) (Figs. 1A-1B; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:28-30), and
selecting a motion (as per “moving parts” on 11:20) based on the behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) (Figs. 1A-1B; 11:19-23, 14:30-15:11, 19:28-30).

As per Claim 6, Akavia further discloses wherein the processor (22) is configured to execute the instructions for restricting user information (as per “Requirement of an active connection” on 13:28) transmitted to the resource (28) from the robot (30) (Figs. 1A-1B; 10:5-35, 13:14-14:13).

As per Claim 7, Akavia further discloses wherein the processor (22) is configured to execute the instructions for determining the robot (30) does not have access to the resource (as per absence of “active connection” on 13:28), after a determination that the robot (30) does have access to the resource (28 as per toy 40), in response to satisfaction of a predetermined invalidation condition (as per absence of “active connection” on 13:28) is satisfied (Figs. 1A-1B; 10:5-35, 13:14-14:13).


instructing the first transceiver (26) to request a behavioral instruction (as per “behavior … when they meet a known toy” on 19:28-30) from the host robot (40) (Figs. 1A-1B; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:28-30), and
selecting a motion based (as per “moving parts” on 11:20) on the behavioral instruction (as per “behavior … when they meet a known toy” on 19:28-30) (Figs. 1A-1B; 11:19-23, 14:30-15:11, 19:28-30).

As per Claim 10, Akavia discloses a robot (30) (Figs. 1A-1B; 10:5-11:23), comprising:
a non-transitory computer readable medium (24) configured to store instructions thereon (Figs. 1B; 10:21-35);
a sensor (23) configured to detect contact by a user (Fig. 1B; 10:30-35, 11:6-16);
a first transceiver (26) configured to communicate with a resource (28) (Figs. 1A-1B; 10:21-35, 11:24-12:24, 14:17-29); and
a processor (22) connected to the non-transitory computer readable medium (24), the sensor (23) and the first transceiver (26) (Fig. 1B; 10:21-11:12), wherein the processor (22) is configured to execute the instructions for:
determining whether a positional relation (as per “signal strength” on 13:14-27) of a predetermined portion (26) of the robot (30) with a predetermined portion (26) of a guest robot (40), different from the robot (30), satisfies a predetermined condition (as per “signal strength threshold” on 13:14-27) (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29); 
granting the guest robot (40) access to the resource (28) in response to the determination that the positional relation (as per “signal strength” on 13:14-27) is determined to satisfy the predetermined condition (as per “signal strength threshold” on 13:14-27) and the sensor (23) indicating contact (as per “manually activate” on 10:32) with the user (Figs. 1A-1B; 10:5-11:12, 11:24-12:24, 13:14-14:29);


As per Claim 11, Akavia further discloses wherein the processor (22) is configured to execute the instructions for:
instructing the first transceiver (26) to retrieve behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) from the resource (28) (Figs. 1A-1B; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:28-30); and
selecting a motion (as per “moving parts” on 11:20) in accordance with the retrieved behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) (Figs. 1A-1B; 11:19-23, 14:30-15:11, 19:28-30); 
a drive mechanism (“motor” on 11;20) configured to execute the selected motion (as per “moving parts” on 11:20) (Figs. 1A-1B; 11:19-23, 14:30-15:11, 19:28-30).

As per Claim 12, Akavia further discloses wherein the first transceiver (26) is configured to detect the predetermined portion (26) of the guest robot (40) using near-field type wireless communication (“NFC” on 10:28) (Figs. 1A-1B; 10:5-35).

As per Claim 15, Akavia further discloses wherein the processor (22) is configured to execute the instructions for instructing the first transceiver (26) to transmit a behavioral instruction (as per “behavior … when they meet a known toy” on 19:28-30) to the guest robot (40) (Figs. 1A-1B; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:28-30).

As per Claim 16, Akavia further discloses wherein the processor (22) is configured to execute the instructions for conducting a security check (as per “Requirement of an active connection” on 13:28) of 

As per Claim 17, Akavia discloses a server (200) (Fig. 3; 19:5-36), comprising:
a non-transitory computer readable medium (as per “sits on the server” on 19:36) configured to store instructions (as per “The OTA system 230” on 19:36) thereon;
a first transceiver (as per arrows between 200 and devices 130, 140 in Fig. 3) (Fig. 3; 19:9-20:14); and
a processor (as per “the cloud searches” on 19:16-17) connected to the non-transitory computer readable medium (as per “sits on the server” on 19:36) and the first transceiver (as per arrows between 200 and devices 130, 140 in Fig. 3) (Fig. 3; 19:9-20:14), wherein the processor (as per “the cloud searches” on 19:16-17) is configured to execute the instructions (as per “The OTA system 230” on 19:36) for:
transmitting behavioral characteristic information (as per “responses and actions” on 20:7-8 and “behavior … when they meet a known toy” on 19:28-30) to a host robot (40) (Figs. 1A-1B, 3; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:23-20:14); and
distinguishing (as per unique ID on 19:17, “which toys” on 19:34) a guest robot (30) from the host robot (40) in response to receiving a signal indicating that the guest robot (30) has access to the server (200) (Fig. 3; 19:9-20:14); and
transmitting the behavioral characteristic information (as per “responses and actions” on 20:7-8 and “behavior … when they meet a known toy” on 19:28-30) to the guest robot (30), wherein the behavioral characteristic information (as per “responses and actions” on 20:7-8 and “behavior … when they meet a known toy” on 19:28-30) limits a portion of functions (as per “responses and actions” defined by update) of the guest robot (30) (Figs. 1A-1B, 3; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:23-20:14).


As per Claim 19, Akavia further discloses wherein the behavioral characteristic information (as per “behavior … when they meet a known toy” on 19:28-30) includes knowledge information (as per known/unknown toy) possessed by the host robot (40) (Figs. 1A-1B, 3; 10:5-11:23, 11:24-12:24, 13:14-15:11, 19:23-20:14).

As per Claim 20, Akavia further discloses wherein the server (200) is configured to execute the instructions for instructing the first transceiver (as per arrows between 200 and devices 130, 140 in Fig. 3) to transmit a signal (via device 130) to the guest robot (30) to carry out data invalidation (as per absence of “approved” in 14:1) regardless of a received user operation (13:28-14:9, 19:23-20:14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akavia (WO 2015/198318 A1) in view of Baiden (US Pub. No. 2013/0226343).

As per Claim 4, Akavia discloses all limitations of Claim 1.  Akavia does not expressly disclose a second transceiver separate from the first transceiver, wherein the second transceiver is configured for wireless communication across a greater distance than the first transceiver.
Baiden discloses a robot control system in which a first robot (22) and a second robot (21) are in communication with a teleoperation center (100).  In one embodiment, the first robot (22) includes include first (66/68) and second transceivers (64) (Figs. 1-2; ¶20-23, 31), wherein the second transceiver (64) is configured for wireless communication across a greater distance than the first transceiver (66/68) (¶22, 31).  In this way, communications between the first robot (22) and second robot (21) may be accomplished with short distance links and communications between the robots (21, 22) and the teleoperation center (100) may be accomplished with the long distance links (¶22, 31).  Like Akavia, Baiden is concerned with robot control systems.
Therefore, from these teachings of Akavia and Baiden, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Baiden to the system of Akavia since doing so would enhance the system by adapting the system for communication with both local and distant systems.

As per Claim 13, Akavia discloses all limitations of Claim 10.  Akavia does not expressly disclose a second transceiver separate from the first transceiver, wherein the second transceiver is configured for wireless communication across a greater distance than the first transceiver.

Therefore, from these teachings of Akavia and Baiden, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Baiden to the system of Akavia since doing so would enhance the system by adapting the system for communication with both local and distant systems.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akavia (WO 2015/198318 A1) in view of Baiden (US Pub. No. 2013/0226343), further in view of Huseth (US Pub. No. 2013/0038446).

As per Claim 9, Akavia discloses all limitations of Claim 1.  Akavia does not expressly disclose a second transceiver separate from the first transceiver, wherein the second transceiver is configured to communicate in a different frequency band than the first transceiver, and
the processor is configured to execute the instructions for instructing the second transceiver to retrieve the information from the resource in response to a determination that the first transceiver failed to retrieve the information from the resource.
Baiden discloses a robot control system in which a first robot (22) and a second robot (21) are in communication with a teleoperation center (100).  In one embodiment, the first robot (22) includes 
Huseth discloses a communication system (10) in which a tag (11) communicates with a receiver (12) (Fig. 1; ¶22, 26).  In one embodiment, the tag (11) operates to sequentially emit several signal types (20) (Fig. 1; ¶23), the signal types including different frequency bands (as per IR, RF) (¶18).  In one embodiment, the receiver (12) includes a processor (¶27) that is configured to execute the instructions for instructing the transceiver to retrieve the information from the resource with a different signal (as per 45, 48) in response to a determination that the transceiver failed (as per 42, NO at 43) to retrieve the information from the resource (Fig. 3; ¶33-34).  In this way, the system (10) operates to automatically switch to another signal when a first signal is not received clearly in order to help mitigate failure modes/weakness of any single technology (¶16).  Like Avakia, Huseth is concerned with communication systems.
Therefore, from these teachings of Avakia, Baiden, and Huseth, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Baiden and Huseth to the system of Avakia since doing so would enhance the system by adapting the system for communication with both local and distant systems and by mitigating failure modes/weakness of any single technology.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akavia (WO 2015/198318 A1) in view of Stowell (US Patent No. 4,318,245).

As per Claim 14, Akavia discloses all limitations of Claim 10.  Akavia further discloses wherein the sensor (23) is configured to detect a contact by the user (Fig. 1B; 10:30-35, 11:6-16), and the processor 
Akavia does not expressly disclose wherein the contact is a hugging and lifting.
Stowell discloses an electronic apparatus (12) for a doll (10) (Fig. 1; 2:60-64).  In one embodiment, the electronic apparatus (12) includes a controller (26) that produces an output in response to motions detected by a motion detector (28) (Fig. 2; 3:19-44).  The detected motions include picking up the doll (10) and cuddling the doll (10) (Fig. 2; 3:19-44).  In this way, the controller outputs a signal appropriate for the detected motion (3:19-44).  Like Akavia, Stowell is concerned with interactive toy systems.
Therefore, from these teachings of Akavia and Stowell, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stowell to the system of Akavia since doing so would enhance the system by adapting the system to produce outputs appropriate for the detected user contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tajima (US Pub. No. 2003/0109959), Sugihara (US Pub. No. 2010/0298976), and O’Neill (US Pub. No. 2015/0032293) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664